ORDER

PER CURIAM.
Michael W. Spence, Terry A. Norton, Matthew J. Cook, and David B. White, inmates incarcerated in Farmington Correctional Center, appeal the trial court’s dismissal of their “Class Action Petition for Declaratory Judgment.” The appellants raise four points of error on appeal. The first three points do not comply with Rule 84.04(d) and, having reviewed them for plain error, this court finds that no plain error has occurred. In the appellants’ fourth point, they contend that the trial court erred in dismissing their petition because they sufficiently stated a claim for declaratory relief. This court finds that the appellants’ petition fails to establish a justiciable controversy. Since a published opinion would have no prece-dential value, a memorandum has been provided to the parties. The judgment of the trial court dismissing the petition is affirmed. Rule 84.16(b).